 
AMENDMENT


This Amendment (“Amendment”) to the Investment Agreement, dated November 16,
2009 (the "Investment Agreement"), between Dutchess Opportunity Fund, II, LP
f/k/a Dutchess Equity Fund, LP ("Dutchess") and GTX Corp, (the "Company") is
made this 11th day of March, 2010.


WHEREAS, the parties desire to amend certain provisions of the Investment
Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and in reliance upon the representations and
warranties contained herein, the parties hereto covenant and agree as follows:


 
1.
Amendments to the Investment Agreement.



 
a.
Section 1 of the Investment Agreement is hereby amended to delete in its
entirety the definition of “Purchase Price” and to replace the deleted
definition with the following amended definition of Purchase Price:



"Purchase Price" shall mean ninety-four percent (94%) of the lowest daily VWAP
during the Pricing Period.


 
b.
Section 2(B) of the Investment Agreement is hereby amended to delete in its
entirety Section 2 (B) and to replace the deleted section with the following:



(B) DELIVERY OF PUT NOTICES.  Subject to the terms and conditions of the Equity
Line Transaction Documents, and from time to time during the Open Period, the
Company may, in its sole discretion, deliver a Put Notice to the Investor which
states the dollar amount (designated in U.S. Dollars) (the "Put Amount"), which
the Company intends to sell to the Investor on a Closing Date (the "Put"). The
Put Notice shall be in the form attached hereto as Exhibit C and incorporated
herein by reference. The amount that the Company shall be entitled to Put to the
Investor (the "Put Amount") shall be equal to, at the Company’s election, either
1) two hundred percent (200%) of the average daily volume (U.S. market only) of
the Common Stock for the three (3) Trading Days prior to the applicable Put
Notice Date, multiplied by the average of the three (3) daily closing prices
immediately preceding the Put Date; or 2) up to five hundred thousand dollars
($500,000). During the Open Period, the Company shall not be entitled to submit
a Put Notice until after the previous Closing has been completed.
 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
The Investment Agreement is hereby amended to insert the following additional
section as Section 2 (K):



(K)  In the event the Investor receives more than ten percent (10%) net profit
from its disposition of Shares sold from any Put submitted by the Company, any
such net profits over ten percent (10%) of the Shares disposed of from any Put
will be promptly remitted to the Company.


Any such reference made in the Investment Agreement to Purchase Price or Put
Amount shall refer to the amended sections, as described herein.
 
 
2.
No Other Changes.  No other terms, rights or provisions of the Investment
Agreement are or should be considered to have been modified by the terms of this
Amendment and each party retains all other rights, obligations, privileges and
duties contained in Investment Agreement that correspond respectively to the
Investment Agreement, including but not limited to the Registration Rights
Agreement between the Company and Dutchess.





Agreed and Accepted, and duly authorized to sign, on this 11th day of March,
2010



            By Dutchess:
/s/ Douglas H. Leighton
   
 
   
Douglas H. Leighton, Managing Director
   
 
   
 
   
 
              By Company: /s/ Murray Williams          
Murray Williams, Chief Financial Officer & Treasurer
       

 
 
 

--------------------------------------------------------------------------------

 
 